Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-12 and 14-19, drawn to “a control method of a system supporting fault tolerance” ([Abstract]), search string “((fault near toleran$4) failover resilien$4 ((back adj up) near2 (server process node))”
II. Claim 13, drawn to “a data transmission speed monitoring program” (Fig 9 and para [0034]), search string “(speed bandwidth (bit adj rate) (data adj rate)) with (monitor$4 regulat$4 adjust$4 increas$4 decreas4)”
Inventions I and II are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  
In the instant case, the combination of Claims 1-12 and 14-19 does not require the particulars of the subcombination of Claim 13 because “a system supporting fault tolerance” does not require the particulars of “a data transmission speed monitoring program.” The subcombination has separate utility of “a data transmission speed monitoring program”.
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 

A telephone call was made to Burns R. Israelsen  (Reg No. 42685) on 08/18/2022 to request an oral election to the above restriction requirement, but did not result in an election being made.

/TAN DOAN/Primary Examiner, Art Unit 2442